 1 McGREGOR W. SCOTT
   United States Attorney
 2 LYNN TRINKA ERNCE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2720
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Federal Defendants

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TSI AKIM MAIDU OF TAYLORSVILLE                      Case No. 2:17-cv-01156 TLN CKD
      RANCHERIA,
12                                                        STIPULATION AND ORDER RE
                                                          FEDERAL DEFENDANTS’ MOTION TO
13                  Plaintiff,                            DISMISS FIRST AMENDED COMPLAINT
14           v.
15    UNITED STATES DEPARTMENT OF THE
      INTERIOR; DAVID BERNHARDT, in his
16    official capacity as Acting Secretary of the
      Interior; TARA KATUK MAC LEAN
17    SWEENEY, in her official capacity as
      Assistant Secretary-Indian Affairs of the
18    United States Department of the Interior; and
      DOES 1-100,
19
                    Defendants.
20
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE FEDERAL DEFENDANTS’
29 MOTION TO DISMISS FIRST AMENDED COMPLAINT          1
30
 1          The parties to this action stipulate and agree to request that the Court continue the hearing on

 2 Federal Defendants’ motion to dismiss Plaintiff’s first amended complaint from April 4, 2019 at 2:00

 3 p.m. to April 18, 2019 at 2:00 p.m., and that, based upon the new hearing date, the Federal Defendants’

 4 reply brief will be due on April 11, 2019.

 5                                                        Respectfully submitted,

 6 DATED: March 27, 2019                                  McGREGOR W. SCOTT
                                                          United States Attorney
 7
                                                          /s/ Lynn Trinka Ernce
 8                                                        LYNN TRINKA ERNCE
                                                          Assistant United States Attorney
 9
10 DATED: March 27, 2019                                  WEISS LAW, PC

11
                                                          /s/ Roia Shefayee [Authorized 3/27/19]
12                                                        ROIA SHEFAYEE
                                                          Attorneys for Plaintiff
13

14                                                  ORDER

15          IT IS SO ORDERED.

16 Dated: 28/03/2019

17

18

19

20                                                        Troy L. Nunley
                                                          United States District Judge
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE FEDERAL DEFENDANTS’
29 MOTION TO DISMISS FIRST AMENDED COMPLAINT         2
30
